 Case 3:19-cr-04488-JLS Document 66 Filed 11/27/19 PageID.209 Page 1 of 8



 1 Jason T. Conforti (Cal. Bar No. 265627)
   LAW OFFICE OF JASON T. CONFORTI
 2 550 West “C” Street, Suite 790
   San Diego, California 92101
 3 Telephone: (619) 274-8036
   Fax:        (619) 231-2002
 4 Email:      jtc@jasonconforti.com
 5   Attorney for Defendant:
     Amberlyn Dee Nored
 6
 7
 8                                                                    United States District Court
 9                                                                 Southern District of California
10                                                                    (Hon. Janis L. Sammartino)
11
12 United States of America,                                                               )     Case No. 19 CR 4513-JLS
               Plaintiff,                                                                  )
13                                                                                         )
                                                                                           )     Defendant’s Motion and Memorandum
14                  v.                                                                     )     of Points and Authorities in Support of
                                                                                           )     motions:
15 Amberlyn Dee Nored (6),                                                                 )
             Defendant.                                                                    )     (1)   to Compel Discovery;
16                                                                                         )
                                                                                           )     (2)   to Preserve Evidence; and
17                                                                                         )
                                                                                           )     (3)   for Leave to File Further Motions.
18                                                                                         )
                                                                                           )
19                                                                                         )     Judge: Hon. Janis L. Sammartino
                                                                                           )     Date: December 16, 2019
20                                                                                         )     Time: 10:30 a.m.
                                                                                           )
21
22
23
                                                                                         Motions
24
                    Defendant, Ms. Nored, by and through her counsel, Jason T. Conforti, asks this
25
     Court pursuant to the United States Constitution, the Federal Rules of Criminal
26
     Procedure, and all other applicable statutes, case law, and local rules for an Order:
27
                    1.             Compelling discovery;
28
                    2.             Preserving evidence; and


     J:\Active Clients\Criminal\Nored, Amberlyn\Pleadings\Disco.MTN_ADN.2019.11.27.wpd     -1-                              19cr4488-JLS
 Case 3:19-cr-04488-JLS Document 66 Filed 11/27/19 PageID.210 Page 2 of 8



 1                  3.             Granting leave to file further motions.
 2                  These motions are based upon the instant Motion, the attached Memorandum of
 3   Points and Authorities, and all other materials which may be brought to this Court’s
 4   attention prior to or during the hearing on these motions.
 5   I.             Statement of Facts
 6                  Ms. Nored has been charged in an indictment with conspiracy to commit sex
 7   trafficking by fraud in violation of 18 U.S.C. §§ 1594 (c) and 1591 (a)(1) and (2).
 8   II.            Motion to Compel Discovery
 9                  Ms. Nored moves for the production of discovery under Fed. R. Crim. P. 12(b)(4)
10   and 16. This request is not limited to items the prosecutor knows of, but rather includes
11   all discovery listed below that is in the custody, control, care, or knowledge of any
12   investigative or other government agencies closely connected to the prosecution.1/
13                  1.             Defendant’s statements.
14                  Under Fed. R. Crim. P. 16(a)(1)(A), the government must reveal all written/oral
15   statements made by Ms. Nored, regardless of whether the government intends to make
16   any use of those statements.2/
17                  2.          Personnel records of government officers involved in the interrogation.
18                  Ms. Nored moves for production of all citizen complaints and other related
19   internal affairs documents involving any of the law enforcement officers who were
20   involved in the investigation, arrest, and interrogation of Ms. Nored.3/ Because of the
21   sensitive nature of these documents, defense counsel will be unable to procure them
22   from any other source.
23       3.      Government examination of law enforcement personnel files —
   especially the personnel files and all files pertaining to the arresting and
24 interrogating officers.
25
26
                    1/
27             See Kyles v. Whitley, 514 U.S. 419, 437 (1995); United States v. Bryan, 868 F.2d 1032,
     1035 (9th   Cir. 1989).
            2/
28              Fed. R. Crim. P. 16(a)(1)(A) advisory committee’s note (1991 amendments); see also
     United 3/States v. Bailleaux, 685 F.2d 1105, 1113-14 (9th Cir. 1982).
                See Pitchess v. Superior Court, 11 Cal. 3d 531, 539 (1974).

     J:\Active Clients\Criminal\Nored, Amberlyn\Pleadings\Disco.MTN_ADN.2019.11.27.wpd   -2-   19cr4488-JLS
 Case 3:19-cr-04488-JLS Document 66 Filed 11/27/19 PageID.211 Page 3 of 8



 1                  Ms. Nored requests that the government examine the personnel files and any other
 2   files within its custody, care or control, or which could be obtained by the government,
 3   for all testifying witnesses, including testifying officers. Ms. Nored requests the attorney
 4   for the government review these files for evidence of perjury or other similar dishonesty,
 5   or any other material relevant to impeachment, or any information that is exculpatory,
 6   pursuant to its duty under United States v. Henthorn.4/ The obligation to examine files
 7   arises by virtue of the defense making a demand for their review. Henthorn remanded
 8   for in camera review of the agents’ files, because the government failed to examine the
 9   files of agents who testified at trial. Based on Henthorn, this Court should order the
10   government to review all such files for all testifying witnesses and turn over any material
11   relevant to impeachment or that is exculpatory to Ms. Nored before trial. Ms. Nored
12   specifically requests that the prosecutor, not the law enforcement officers, review the
13   files. The duty to review the files, under Henthorn, should be the prosecutor’s. Only the
14   prosecutor has the legal knowledge and ethical obligations to fully comply with this
15   request.5/ Prosecutors have a “duty to learn of any favorable evidence known to the
16   others acting on the government’s behalf in the case, including the police.”6/
17                  4.             Arrest reports, notes, dispatch tapes, and radio traffic.
18                  Ms. Nored specifically moves for a copy of all arrest reports, notes, dispatch or
19   any other tapes, radio traffic and Treasury Enforcement Communication Systems
20   (TECS) records that relate to the circumstances surrounding Ms. Nored’s initial contact
21   with government agents and any questioning. This request includes any rough notes,
22   records, reports, transcripts, photographs, or other documents in which Ms. Nored’s
23   statements or any other discoverable material is contained.7/ Preservation of rough notes
24   is requested, whether or not the government deems them discoverable.
25                  5.             Brady material.
26
                   4/
27            United States v. Henthorn, 931 F.2d 29, 30-31 (9th Cir. 1991).
                   5/
              See United States v. Jennings, 960 F.2d 1488, 1492 (9th Cir. 1992).
                   6/
28            Kyles v. Whitley, 514 U.S. 437, 438 (1995).
                   7/
              Fed. R. Crim. P. 16(a)(1)(A) & (B); Brady v. Maryland, 373 U.S. 83 (1963); See also
     Loux v. United States, 389 F.2d 911 (9th Cir. 1968).

     J:\Active Clients\Criminal\Nored, Amberlyn\Pleadings\Disco.MTN_ADN.2019.11.27.wpd   -3-   19cr4488-JLS
 Case 3:19-cr-04488-JLS Document 66 Filed 11/27/19 PageID.212 Page 4 of 8



 1                  Ms. Nored moves for a copy of all documents, statements, agents’ reports, and
 2   tangible evidence favorable to Ms. Nored on the issue of guilt or which affects the
 3   credibility of the government’s witnesses and case. Under Brady v. Maryland8/,
 4   impeachment and exculpatory evidence constitutes evidence favorable to the accused.9/
 5                  6.             Giglio information.
 6                  Ms. Nored, pursuant to Giglio v. United States,10/ requests all statements and/or
 7   promises, expressed or implied, made to any government witnesses, in exchange for their
 8   testimony in this case, and all other information which could arguably be used for the
 9   impeachment of any government witnesses.
10                  7.             Any information that may result in a lower sentence under the
11   Guidelines.
12                  As discussed above, this information is discoverable under Brady. This request
13   includes any cooperation or attempted cooperation by the defendant, as well as any
14   information that could affect any base offense level or specific offense characteristic
15   under Chapter Two of the Guidelines. Also included in this request is any information
16   relevant to a Chapter Three adjustment, to a determination of the defendant's criminal
17   history, or to any other application of the Guidelines.
18                  8.            Any information that may result in a lower sentence under 18 U.S.C.
19   § 3553.
20                  After United States v. Booker,11/ the Guidelines are merely advisory and federal
21   sentencing is governed by 18 U.S.C. § 3553, which requires a judge to consider "any
22   information about the nature and circumstances of the offense."12/ This broad range of
23   judicial discretion, combined with the mandate that "[n]o limitation shall be placed on
24   the information concerning the background, character, and conduct of a person
25
26                  8/
               Brady, 373 U.S. at 87 (1963).
                    9/
27             See United States v. Bagley, 473 U.S. 667, 676-78 (1985); United States v. Agurs, 427
     U.S. 97, 102-06 (1976).
           10/
28              Giglio v. United States, 405 U.S. 150 (1972).
           11/
                United States v. Booker, 543 U.S. 220 (2005).
           12/
                18 U.S.C. § 3553(a)(1).

     J:\Active Clients\Criminal\Nored, Amberlyn\Pleadings\Disco.MTN_ADN.2019.11.27.wpd   -4-   19cr4488-JLS
 Case 3:19-cr-04488-JLS Document 66 Filed 11/27/19 PageID.213 Page 5 of 8



 1   convicted of an offense which a court of the United States may receive and consider for
 2   the purpose of imposing an appropriate sentence,"13/ means that any information
                                                                                               14/
 3   whatsoever may be "material . . . to punishment,"                                               whether or not the government
 4   deems it discoverable.
 5                  9.             Defendant's prior record.15/
 6                  Ms. Nored specifically moves for a copy of her prior criminal record within the
 7   possession, custody, or control of the government. Ms. Nored specifically requests that
 8   the copy be complete and legible.
 9                  10.            Any “other” or “prior act” evidence.16/
10                  The government must produce evidence of “other acts” based on this request.
11   Notably, Federal Rule of Evidence 404(b) applies to all other acts — not just bad acts,
12   and not just prior acts.17/
13                  •              Under Rule 404(b), Ms. Nored specifically requests the government
14                                 provide complete and timely notice in advance of trial of any other-act
15                                 evidence the government proposes to introduce at trial.18/ Ms. Nored
16                                 requests that Rule 404(b) notice be given three (3) weeks before trial to
17                                 give the defense time to adequately investigate and prepare for trial.
18                  •              Failure to provide timely and complete notice renders other-acts evidence
19                                 inadmissible, unless the district court finds “good cause” to excuse late
20                                 notice.19/
21                  •              Upon request, prosecutors must give timely and complete Rule 404(b)
22                                 notice regardless of how or when the prosecutor intends to possibly use the
23                                 other-act evidence at trial. Thus, notice is required if the prosecutor intends
24
25                 13/
               18 U.S.C. § 3661.
                   14/
26              Brady, 373 U.S. at 87.
                   15/
               Fed. R. Crim. P. 16(a)(1)(D).
                   16/
27             Fed. R. Crim. P. 16(a)(1)(C) (for organizations); Fed. R. Crim. P. 16(a)(1)(D); Fed.
     R. Evid. 404(b),  609.
           17/
28             United States v. Vega, 188 F.3d 1150, 1154 (9th Cir. 1999).
           18/
               Id. at 1154-55.
           19/
               Id. at 1153, 1154.

     J:\Active Clients\Criminal\Nored, Amberlyn\Pleadings\Disco.MTN_ADN.2019.11.27.wpd   -5-                          19cr4488-JLS
 Case 3:19-cr-04488-JLS Document 66 Filed 11/27/19 PageID.214 Page 6 of 8



 1                                 to use other-acts evidence (1) in its case-in-chief, (2) for impeachment, or
 2                                 (3) for rebuttal.20/
 3                  •              The government does not have to know it will introduce other-act evidence.
 4                                 Rule 404(b) mandates the prosecutors “provide notice even if the
 5                                 government intends to introduce evidence for impeachment or for possible
 6                                 rebuttal.”21/
 7                  11.            Evidence seized.
 8                  Ms. Nored moves for a copy of evidence seized as a result of any search, either
 9   warrantless or with a warrant.22/ Ms. Nored also requests an opportunity to examine and
10   photograph all items seized in this case.
11                  12.            Requests for preservation of evidence.
12                  Ms. Nored specifically requests that all dispatch tapes or any other physical
13   evidence that may be destroyed, lost, or otherwise put out of the possession, custody, or
14   care of the government and which relate to the arrest or the events leading to the arrest
15   in this case be preserved.23/ This request includes, but is not limited to, the results of any
16   fingerprint analysis, the defendant’s personal effects, and any other evidence seized from
17   the defendant, or any third party. It is requested that the government be ordered to
18   question all the agencies and individuals involved in the prosecution and investigation
19   of this case to determine if such evidence exists, and if it does exist, to inform those
20   parties to preserve any such evidence.
21                  13.            Tangible objects.24/
22                  Ms. Nored requests the opportunity to inspect, copy, and/or test all other
23   documents and tangible objects, including photographs, books, papers, documents,
24   photographs of buildings and places, or copies of portions thereof, which are material
25
26                 20/
                Id. at 1153.
                   21/
27              Id. at 1154 (citing Fed. R. Evid. 404(b) advisory committee note, 1991 amendment).
                   22/
                Fed. R. Crim. P. 16(a)(1)(E).
                   23/
28              See United States v. Riley, 189 F.3d 802, 806-08 (9 th Cir. 1999) (reversing conviction
     because24/an agent destroyed his notes from the interview of an alibi witness).
                Fed. R. Crim. P. 16(a)(1)(E).

     J:\Active Clients\Criminal\Nored, Amberlyn\Pleadings\Disco.MTN_ADN.2019.11.27.wpd   -6-     19cr4488-JLS
 Case 3:19-cr-04488-JLS Document 66 Filed 11/27/19 PageID.215 Page 7 of 8



 1   to the defense or intended for use in the government's case-in-chief or were obtained
 2   from or belong to Ms. Nored.
 3                  14.            Evidence of criminal investigation of any government witness.
 4                  Ms. Nored moves for production of any evidence that any prospective witness is
 5   under investigation by federal, state, or local authorities for any criminal conduct.25/
 6                  15.            Jencks Act Material.
 7                  The defense requests all material to which the defendant is entitled to under the
 8   Jencks Act26/ including, but not limited to, dispatch tapes. Advance production will
 9   avoid the possibility of delay at the request of Ms. Nored to investigate the Jencks
10   material. A verbal acknowledgment that "rough" notes constitute an accurate account
11   of the witness' interview is sufficient for the report or notes to qualify as a statement
12   under § 3500(e)(1) of the Jencks Act.27/
13                  16.            Expert summaries.28/
14                  Ms. Nored moves for production of written summaries regarding all expert
15   testimony the government intends to present under Federal Rules of Evidence 702, 703,
16   or 705 during its case-in-chief. Those written summaries must include (1) the content
17   of the proposed expert testimony, (2) the specific bases for each expert’s opinion, and
18   (3) the experts’ qualifications.
19                  17.            Residual request.
20                  Ms. Nored intends by this discovery motion to invoke her rights to discovery to
21   the fullest extent possible under the Federal Rules of Criminal Procedure and the
22   Constitution and laws of the United States. This request specifically includes all
23   subsections of Rule 16. Ms. Nored requests that the government provide her and her
24   attorney with the above requested material sufficiently in advance of trial.
25   III.           Motion for Preservation of Evidence
26
27                  25/
                          United States v. Chitty, 760 F.2d 425 (2d Cir. 1985).
                    26/
28                        18 U.S.C. § 3500; see also Fed. R. Crim. P. 26.2.
                    27/
                          Campbell v. United States, 373 U.S. 487, 490-92 (1963).
                    28/
                          Fed. R. Crim. P. 16(a)(1)(E)-(G).

     J:\Active Clients\Criminal\Nored, Amberlyn\Pleadings\Disco.MTN_ADN.2019.11.27.wpd   -7-   19cr4488-JLS
 Case 3:19-cr-04488-JLS Document 66 Filed 11/27/19 PageID.216 Page 8 of 8



 1                  1.             Dispatch tapes and other physical evidence.
 2                  Ms. Nored specifically moves for the preservation of all dispatch tapes and any
 3   other physical evidence that may be destroyed, lost or otherwise put out of the
 4   possession, custody, or care of the government and which relates to the arrest or the
 5   events leading to the arrest in this case.29/
 6
 7                  2.             Instruct agencies and individuals to preserve evidence.
 8                  Ms. Nored further requests that the government be ordered to question all of the
 9   agencies and individuals involved in the prosecution and investigation of this case to
10   determine if evidence that may be destroyed exists, and if it does exist to instruct those
11   parties to preserve it.
12                  3.             Material or percipient witnesses.
13                  This request also includes preserving any material or percipient witness who
14   might be deported or is otherwise likely to become unavailable (e.g., undocumented
15   aliens and transients).
16   IV.            Leave to File Further Motions
17                  Ms. Nored hereby requests leave to file further motions as may be necessary.
18   V.             Conclusion
19                  For the foregoing reasons, Ms. Nored respectfully requests that the Court grant
20   these motions.
21
22   Executed on: November 27, 2019                                                        s/ Jason T. Conforti
23                                                                                       Attorney for Defendant
24
25
26
27
28                  29/
              See United States v. Riley, 189 F.3d 802, 806-08 (9th Cir. 1999) (reversing conviction
     because an agent destroyed his notes from the interview of an alibi witness).

     J:\Active Clients\Criminal\Nored, Amberlyn\Pleadings\Disco.MTN_ADN.2019.11.27.wpd                        19cr4488-JLS
